United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-3381
                     ___________________________

                          United States of America

                                   Plaintiff - Appellee

                                      v.

                            Edward D. McBrayer

                                  Defendant - Appellant

                               ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: May 6, 2019
                           Filed: May 10, 2019
                              [Unpublished]
                              ____________

Before BENTON, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
      Edward McBrayer pleaded guilty to being a felon in possession of a firearm
and ammunition, 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court 1 sentenced
him to a prison term below his advisory Sentencing Guidelines range. In an
Anders brief, McBrayer’s counsel raises procedural error at sentencing and the
substantive reasonableness of the sentence as potential issues on appeal and
requests permission to withdraw. See Anders v. California, 386 U.S. 738 (1967).

       We conclude that there was no procedural error. See United States v.
Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (discussing appellate
review of sentencing decisions). The district court correctly calculated McBrayer’s
Guidelines range; adequately considered a host of relevant factors, including those
that he had raised; and did not rely on clearly erroneous findings. See id. at 460
(listing potential procedural errors).

       McBrayer’s sentence is also substantively reasonable. See United States v.
Black, 670 F.3d 877, 882 (8th Cir. 2012) (stating that it is “nearly inconceivable”
that a below-Guidelines-range sentence is substantively unreasonable (citation
omitted)). The record establishes that the district court sufficiently considered the
statutory factors, 18 U.S.C. § 3553(a), when it sentenced him. See United States v.
Wohlman, 651 F.3d 878, 887 (8th Cir. 2011).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and conclude that there are no non-frivolous issues for appeal.
Accordingly, we affirm the judgment and grant counsel permission to withdraw.
                      ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                        -2-